 In the Matter of ARCADE-SUNSHINECOMPANY, INC.andLAUNDRYWORKERS CLEANERS & DYERS UNIONCase No. C-579.-Decided April 15, 1939Laundry and Dry Cleaning Industry-Interference,Restraint,and Coercion:anti-union speech ; anti-union statements;circulation among employees fortheir Si.Ignatures, of "loyalty" petition, constituting pledge not to strike-Discrimination;discharge,for union membership and activity;charges of, notsustained as to oneemployee-Reinstatement Ordered:discharged employee-Back Pay:awarded to employee discharged for union membership and activities ;monies received for work performed upon Federal,State, county,municipal,or other work-relief projects to be deducted and paid over to agency whichsupplied funds for said projects.Mr. Reeves R. HiltonandMr. Sannuel M. Spencer,for the Board.Mr. Alvin L. Newmyer, Mr. Ringgold Hart,andMr. Joseph A.Kaufmann,all ofWashington, D. C., for the respondent.Mr. Sidney C. Schlesinger, Mr. Frank Scott,andMr. Jack Kutner,all of Washington, D. C., for the Union.Mr. Harry Cooper,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 2, 1937, Laundry Workers Cleaners and Dyers Interna-tional Union, Local 187, herein called the Union," and on August 11.1937, Laundry Workers Cleaners and Dyers Union, filed a chargeand an amended charge, respectively, with the Regional Director forthe Fifth Region (Baltimore, Maryland), alleging that Arcade-Sun-shine Company, Inc., Washington, D. C., herein called the respondent,had engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of the National Labor Relations Act,i Laundry Workers Cleaners and Dyers International Union, Local 187,affiliated withthe American Federation of Labor, functioned as an unaffiliated labor organization knownas Laundry Workers Cleaners and Dyers Union, between the last week in July 1937 andSeptember 24, 1937,when it became affiliatedwith the Committeefor Industrial Organiza-tion.See footnote 2.As used herein, the word "Union" refers to the organization ineach of its affiliated or unaffiliated forms.12 N. L.R. B., No. 38.259169134-39-vol. 12-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD49 Stat. 449,herein calledthe Act.Uponthe amended charge, theNational Labor Relations Board,herein called the Board, by theRegional Director,issued its complaint and accompanying noticeof hearing,dated November 19, 1937, copiesof whichwere duly servedupon the respondent and the Union.The complaint,charging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce,within themeaning of Section 8 (1) and(3) and Section 2 (6) and(7) of theAct, alleged in substance(1) that the respondent on or about June26, 1937, discharged and refused to reinstate Alexander Parker andJoseph H.Gordon, and on or about July31, 1937,discharged and re-fused to reinstateWilliam Jones,three of its employees,for thereason that they joined and assistedthe Unionand engaged in con-certed activitieswithother employees at the respondent's plant for thepurpose of collective bargaining and other mutual aid and protec-tion;and (2)that the respondent,by andthrough itsservants andagents, intimidated,restrained,and coerced its employees,and in otherways attempted to prevent them from joining a labor organizationof their own choosing.The respondent filed an answer,denying theunfair labor practices charged, and averring affirmatively that Parkerwas replaced when he did not report for work,that Gordon quit, andthatJones was dismissed for drunkenness.Notices of two postponements of hearing were duly served uponthe parties.Pursuant to notice,a hearing was heldatWashington,D. C., on March 22,28, 29,and 30, 1938,before Lawrence J. Kosters,theTrialExaminer duly designatedby the Board.The Boardand the respondent were represented by counsel and participated inthe hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearingupon the issueswas afforded all parties.At the endof the Board's case,counsel forthe Board moved to dismiss the allegations of the complaint in so faras they related to the alleged discharge of Joseph Gordon.Counselfor the Board also moved that the complaint be conformed to theproof adduced at the hearing.The TrialExaminer granted bothmotions, without objection.Counsel for the respondent moved todismiss the allegations of the complaint with regard to the cases ofAlexander Parker and William Jones.The motion was denied.At the closeof the respondent's case, counsel for the respondent movedthat the answer be conformed to the proof adduced at the hearing.No objection was made and the motion was granted.At the end ofthe hearing,counsel for the respondent made a formal motion forthe dismissal of each charge against the respondent.The motion wasdenied.Other motions and objections to the admission of evidence ARCADE-SUNSHINE COMPANY, INC.261were made and ruled upon at the hearing. The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On April 22, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties. The TrialExaminer found that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the Act.He recommended that the respondent cease and desist from the unfairlabor practices and that it offer to Alexander Parker and WilliamJones immediate and full reinstatement to their former positions withback pay.He also recommended that the allegations of the com-plaint relating to the discharge of Joseph Gordon be dismissed.On May 5, 1938, the respondent filed its Exceptions to the Inter-mediate Report and requested oral argument, permission to file briefs,and a reopening of the record for the taking of further evidencebefore a member of the Board.The request for reopening the,record is hereby denied.Pursuant to notice, a hearing was heldbefore the Board on October 25, 1938, in Washington, D. C., for thepurpose of oral argument.The respondent and the Union wererepresented by counsel but only counsel for the respondent partici-pated in the argument.During the oral argument, counsel for therespondent was granted permission to file a brief with the Board.On November 4, 1938, the respondent filed its brief which the Boardhas considered.The Board has also considered the exceptions to theIntermediate Report, and in so far as they are inconsistent with thefindings, conclusions, and order set forth below, finds no merit inthem.Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Arcade-Sunshine Company, Inc., a Delawarecorporation maintaining its plant and office in Washington, D. C.,is engaged in the business of operating a laundry and dry cleaningestablishment.In the course of its business the respondent alsocleans, dyes, and stores carpets and rugs.The respondent's operations are carried on principally in the Dis-trict of Columbia where it also performs services for a small numberof customers who reside in the State of Maryland. The respondentdoes an annual volume of business ranging in amount from $750,000to $1,000,000, and employs an average of 350 to 400 employees. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE UNIONLaundry Workers Cleaners and Dyers Union is a labororganiza-tion affiliated with the Committee for Industrial Organization throughaffiliationwith Journeymen Tailors' Union of America, Local UnionNo. 188, which is in turn affiliated with Amalgamated ClothingWorkers of America.The Union admits to membership all employeesin the laundry industry in the District of Columbia, except super-visory employees having the authority to hire and discharge.Priorto July 1937, the Union was known as Laundry Workers Cleanersand Dyers International Union, Local 187, and was affiliated withthe American Federation of Labor.Between July and September1937 the Union was an unaffiliated labororganization.2III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring February, March, and April, 1937, the Union conducteda campaign to organize the laundry workers in the District of Colum-bia including the respondent's employees.Leaflets were distributed,meetings were held, and a number of the respondent's employeesjoined the Union.During the latter part of June the Union calleda strike in the industry and although the strike did not purport toinclude the respondent's employees, the respondent's plant was pick-eted for several days and some of its employees participated thereinfor half a day. The strike lasted for 3 weeks, after which the Unionnegotiated collective bargaining agreements with other laundriesin the District of Columbia.Although the Union similarly sought tonegotiate with the respondent and several conferences were held, therecord does not disclose the result of such negotiations.In the latter part of June employees in the flatwork department ofthe respondent's plant joined in a 10-minute stoppage of work for thepurpose of securing an increase in wages.Melvin Viner, the respond-ent's vice president, general manager, and treasurer, entered the2During the first week in July 1937, Local 187 was informed that it was suspendedfrom its parent body and by letter dated July 7, 1937, was informed "that the Charterof Local 187 has been revoked the past year."Immediately thereafter the members ofLocal 187,at a meeting assembled unanimously voted authority to its executive com-mittee to negotiate with the Committee for Industrial Organization for affiliation withthat organization.At the same meeting the name of Local 187 was changed to LaundryWorkers Cleaners and Dyers Union. From the first week of July 1937 to September24,1937,LaundryWorkers Cleaners and Dyers Union functioned as an unaffiliatedlabor organization.During that period meetings were held,business transacted, andcontracts negotiated.The membership and officers of former Local 187 remained thesame.On September 24, 1937, Laundry Workers Cleaners and Dyers Union became abranch of Journeymen Tailors' Union of America,Local Union No. 188. ARCADE-SUNSHINE COMPANY, INC.263department and promised the employees in the department a wageincreasewhen his father, Harry Viner, president of the respondent,who was out of town, returned.With this understanding the em-ployees resumed work.Several days thereafter, at or about the time the plant was beingpicketed, Rose Moran, floorlady in the flatwork department, requestedHarry Viner to address the employees in her department and re-assure them that the wage increase promised by his son would beforthcoming.Moran directed the employees under her supervisionto go to the girls' lunch and locker room after working hours, wherethe president would talk to them.At least one employee was toldby her floorlady "that Mr. Viner (Harry) had somebody to talk tous."Under such instructions about 40 colored employees assembledin the locker room.Harry Viner attended the meeting accompanied by oneRisher, apart-time employee of the respondent.3Melvin Viner,Moran, andthe respondent's cashier, among others, were also present.HarryViner reassured the employees that the promised wage increase wouldmaterializeand introduced Risher, saying "that he was one of ourpeople and he was there to talk to us and show us the right way togo "According to the testimony of witnesses who were present, Risherstated, among other things, that "the union ... didn't make any goodto us . . . that the union being of no service to the blackface andthat they were only trying to get our money and he would prefer usnot to bother with the union and that he thought it was best for usto organizea union of ourselves."At the hearing Risher denied thestatements attributed to him, but admitted that he "cautioned them(the employees) as to undue haste in selecting the organization tojoin . . . and told them what I knew about the former attitude ofthe American Federation of Labor towards negroes, which had notbeen friendly."The record reveals that Risher disapproved of cer-tain activities of the Union. In view of his admissions and his hos-tility toward the Union, we find that he made the statements attrib-uted to him.We also find that in making these statements he actedin behalf of the respondent.Several days thereafter, while the plant was being picketed, thefollowing petition was conceived at a meeting of the respondent'sexecutives and managerial employees :3 According to his own testimony,Risher "from approximately 1915 . . . inter-mittently rendered services to the Arcade-Sunshine...aswellas to Mr. HarryViner in a personal capacity"and was "in the plant as a result of employment at thattime."His services for the respondent consisted,among other things, of the solicitationof laundering contracts. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE, THE UNDERSIGNED AGREE TO BE LOYAL TO THE ARCADE-SUNSHINEAND REMAIN AT OUR POST UNDER PRESENT WORKING CONDITIONS.The petition, typed on sheets of paper containing the names of allemployees of the respondent, was circulated among them, at leastin part during working hours, by executive and supervisory em-ployees.Upon the request of the executives and supervisors, 331 ofa total of 357 employees in the plant signed the petition.The respondent contends that customers who were aware of thestrike and the picketing inquired whether it was safe to send theirlaundry to the respondent's plant, and that the petition was circulatedin order to "find out from employees whether or not they [were]willing to continue to work, with the idea of giving that informationto our customers . . ." There is no evidence that the petition was infact shown to customers although there is some testimony that itwas mentioned in response to inquiries by telephone.We do not believe that the respondent's primary motive in circu-lating the petition was to apprise its customers that their laundrywould be serviced and safely delivered. In the light of the respond-ent's expressed hostility toward the Union and other activity car-ried on to discourage membership of its employees therein, the infer-ence is clear that it desired to offset the collective action of itsemployees, and we so find.Regardless of the motive for its circulation, however, the pledgeconstituted an interference with rights guaranteed by the Act.Anagreement not to strike is, on its face, a limitation on the exercise ofsuch a right-the right to engage in concerted activities.Such a.limitation also interferes with the right to self-organization, since iteliminates one of the most effective methods of organization and oneof the activities for which organization is designed.The limitationmay be unobjectionable when reached as a result of collective bar-gaining with the representatives of the employees in an appropriateunit; 4 in such case, by hypothesis, organization has been attained,and the conclusion of the agreement is itself an exercise of the rightof engaging in collective activities.But imposition of such a limita-tion upon the individual employee may constitute not only a formof coercion resulting from the inequality of bargaining position, butalso an obstruction, at the outset, to the development of effectiveorganization, concerted activity, and collective bargaining.Thethreat of cessation of work is practically the only economic forceavailable to employees to invoke in their attempt to obtain conces-sions from their employer.Deprived of the, possibility of utilizing* Cf.Matter of Shell Petroleum CorporationandInternationalUnion of OperatingEngineers,10 N. L.R. B. 719. ARCADE-SUNSHINE COMPANY, INC.265this economic force before collective bargaining secures such conces-sions, the right to organize and bargain as guaranteed by the Actbecomes meaningless.Its exercise would be futile.To the extentthat the respondent, as a part of its sales practices, deprived its em-ployees of the rights guaranteed under the Act, it engaged in anunfair labor practice.5The respondent's discouragement of collective activity in its plantand membership of its employees in the Union is further illustratedin its treatment of the truck drivers.On July 3, 1937, shortly afterthe employees in the flatwork department had been granted a wageincrease, the respondent's truck drivers stopped work for 5 or 10minutes to prepare a similar request.Alexander Parker, one of theoldest drivers in the plant and a member of the Union, was selectedto make the request of the respondent.During the discussion amongthe drivers, Brisker, the respondent's cashier, entered the serviceroom where they were gathered and asked what they were doing.Either Parker or another driver, one Cook, demanded a wage in-crease for the truck drivers.Brisker thereupon took Cook aside andconversed with him. Immediately thereafter, according to Parker,Brisker called Parker into his office and referring to his previousconversation with Cook, accused Parker of being the "leader," and"trying to get the drivers to join the union."He advised Parker"not to agitate the union; [he] might lose [his] job."Brisker thencalled in all the drivers and informed them that he would take up thematter of a wage increase with Harry Viner when the latter returned.The drivers thereupon resumed work.At the hearing Brisker gave a different version of the events onthat day and denied the anti-union statements attributed to him byParker.The testimony of Harry Viner with respect to these eventsas reported to him by Brisker tends to confirm Parker's testimony.From all the evidence we find that Brisker made the statements attrib-uted to him by Parker.Harry Viner returned to the plant early the same evening, andwas informed by Brisker that there had been some "trouble" thatafternoon and that Parker and his fellow drivers had engaged ina stoppage of work.When Parker returned to the plant that eveningto request an advance on his salary, Viner called him into his office,asked him what trouble he had caused in the plant, advised him of the5 SeeNational Labor Relations Board v. Star PublishingCo., 97 F. (2d) 465 (C. C. A.9th),where the Courtrejected the Company's contentionthat it hadbeen justified indiscriminating against certain of its employees because afailure to do so would havedisrupteditsbusiness.The Court stated : "The act prohibits unfair laborpracticesin all cases.It permits no immunity because the employermay think that the exigenciesof the moment require infractionof the statute.In fact,nothing inthe statutepermitsor justifies its violation by the employer." 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport that he "was agitating the union among the drivers," and toldhim "don't do it again."Harry Viner denied saying anything toParker about the Union, but admitted talking to him about thestoppage of work that afternoon, and admitted telling him, "don'tdo it again," with reference to that incident. In view of Viner'sadmission, and his anti-union conduct as evidenced by the speech ofRisher and the circulation of the petition, we do not credit his denialand find that he sought to discourage Parker from pursuing hisconcerted activities and to discourage his membership in the Union.Three or four months later, Parker, whose employment had ter-minated 6 following the incidents described above, returned to theplant and asked Harry Viner for reinstatement.Viner asked himwhat assistance he was deriving from the Union, and upon receivingthe answer "nothing," added "you see what benefit you get."Vinerthen called Brisker, and asked him if he had a position available forParker.Brisker stated that he did not but that when he had needfor his services he would let Parker know.Viner urged Parker totalk to employees "to keep them from joining the union" and gavehim a loan of $2. Viner denied ever talking to Parker concerninghis union membership.We are satisfied, however, that he made thestatements attributed to him by Parker.Parker was reinstated to his former position on January 31, 1938.On that day Brisker informed him, in the presence of Melvin Viner,that he had an opening for him "if you want to go back to work anddo the right thing . . ."Although Parker had received $21 a weekprior to July 3, Brisker offered him $18, stating : "go ahead and takethe $18 and see how you get along and if you do the right thing youdon't have to worry; we will fix you up . . . you have been out ofwork for quite a while and being with the union . . . now we willtake you back, but we don't want no messing around.We wantyou to make your mind up and play ball with the company or playball with the union."Either Brisker or Melvin Viner added, ". . . ifyou think you can go back and do the right thing, all right.We don'twant to see you around talking about the union, and if a fellow comesaround and says anything about . . . the union, tell them to get outof the place . . ." A month thereafter Parker's wage was increasedto $20 per week.Melvin Viner denied ever discussing the Union with anyone in theplant and Brisker denied telling Parker to "play ball" with theUnion or with the respondent. Brisker did not deny the remainder ofthe conversation.That Parker's reinstatement was in fact condi-tioned upon his doing the "right thing" is confirmed by the testimony6 The termination of employment is discussed below. ARCADE-SUNSHINE CODIPANY, INC.267of Harry Viner.7We find that Brisker or Melvin Viner made thestatements attributed to them by Parker.We are satisfied from therecord that by these statements the respondent conditioned Parker'sreinstatement upon his refraining from union activity or other con-certed activity.We find that the respondent, by the speech of Risher, the circula-tion of the afore-mentioned petition,8 and the foregoing statementsto Parker by the respondent's president, vice president, and cashier,has interfered with, restrained, and coerced its employees in the exer-cise of the'rights guaranteed by Section 7 of the Act.On January 28, 1938, following the issuance of the complaint inthis case, the respondent laid off four employees, Dyer, Gibson, Rob-inson, andWright, who worked on one mangle in the flatworkdepartment.Three of them had been employed by the respondentfor 12, 9, and 7 years, respectively, and had seniority over otheremployees.At least two of them were members of the Union andattended meetings at the time of the lay-off.A third, Dyer, had beenselected by employees of that department early on the day of the lay-offto request another wageincrease.On the morning of January 28, Melvin Viner came into the flat-work department before the request could be made, called the crewof employees on the mangle nearest to his office into the office, andwhen they returned it was reported that he would see other employeeslater.At the end of the day the floorlady called the four employees inquestion into her office, informed them that the respondent had toomany employees and was compelled to lay them off, and that "wefour had been selected."Melvin Viner informed them, upon beingasked why they were being laid off, that "he had differentreasons,"and they were "the ones that had been pointed out to let go."Atleast three of these employees had received no complaints about theirwork, nor had they ever been laid off or disciplined before.The respondent claims that the lay-offs were occasioned by thefact that production costs were too high.The respondent's floorladywho selected the employees to be laid off testified with respect to thebasis for her selection.According to her testimony, she "looked forthe ones that had given me the most trouble." She admitted thatshe did not base the selection on seniority, although Brisker men-tioned seniority first as a basis for lay-offs during theslow seasonof the respondent's business.According to the floorlady, Wright was' Viner testified that Brisker asked him if he should reinstate Parker if the latterwould "do the right thing"8 Cf.Matter of American Manufacturing CompanyandTextileWorkers' OrganizingCommittee,5 N. LR.B. 443, 449;Matter of Arthur L. Colten, and A. J. Colman, co-partners,doing business as Kiddie Kover Manufacturing Company,andAmalgamatedClothing Workers of America,6N. L. R. B. 355, 362. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDlaid off because she had on occasion left her table, chattered inces-santly, and had received warnings about "mixing up" her work; Dyerbecause she was "disagreeable" and could not get along with otheremployees; and Robinson because she was "full of play," and did notattend to her work.In view of the long terms of employment of these employees wedo not believe the floorlady's testimony with respect to the reasonsfor selecting the employees to be laid off.The respondent's pastcourse of illegal conduct, and the surrounding circumstances underwhich the lay-offs were made, viz, the inclusion of Dyer, the employees'representative for the purposes of collective bargaining, the arbitraryselection of two other employees to be laid off, and the occurrenceof the lay-offs during the course of an attempt on the part of theemployees of the flatwork department to bargain collectively withthe respondent, convinces us that these employees were selected forthis lay-off in order to discourage concerted action by the respondent'semployees for the purpose of collective bargaining.Although the lay-offs discussed above were not alleged in the com-plaint to have been discriminatory within the meaning of the Act,they illustrate the respondent's hostility toward the efforts of itsemployees to engage in collective action, and tend to explain the fore-going unfair labor practices.9B. The alleged discharge of Parker and the discharge of JonesAlexander Parkerwas employed by the respondent in 1931 as atruck driver.He signed an application for membership in the Unionon June 25, 1937, being among the first drivers in the plant to join.The respondent contends that Parker quit his employment on July3, 1937.As described above under subsection A, on July 3 Parker hadbeen chosen by the truck drivers to present their demands to themanagement and had been subjected to severe criticism from Briskerand Harry Viner for engaging in such collective activity. It is ap-parent that his union membership was known to the respondent andprovoked the discriminatory remarks from the respondent as detailedabove.A regular part of Parker's duties included a Sunday trip to theAmbassador Hotel for the purpose of collecting laundry. The recordshows that Parker was usually instructed every Saturday to make the9 Cf.National Labor Relations Boardv.PacflicGreyhound Lines,91 F. (2d) 458(C. C. A. 9),affd. 303 U. S. 272;Matter of M. Lowenstein&Sons, Inc.andBookkeepers',Stenographers'and Accountants'Union, Local No. 16, United Office and ProfessionalWorkers ofAmerica, C. 1. 0., et al., 6N.L.R. B. 216;Matter of American Smeltingand Relining CompanyandThe Industrial Local Union of the Copper Workers of theCommittee of Industrial Organization, 7 N.L. R.B. 735. ARCADE-SUNSHINE COMPANY, INC.269trip and that he customarily performed this task unless he askedto be relieved.On Saturday night, July 3, Brisker asked Parkertomake the Sunday collection.Parker refused, claiming that hishelper,Harris, had informed him that Harry Viner had told Harristomake the trip and that he, Harry Viner, did not want Parker"anywhere around the plant." Parker told Brisker "I am not makingthe trip; you can take the job, as far as I am concerned." Briskeradvised Parker to use his own judgment in believing Harris andasked him if he was quitting. Parker replied, "to Hell with the place."Parker testified that when he told Brisker that the latter could"take the job" he was referring only to the Sunday trip.Harris didnot testify at the hearing.Brisker denied having instructed Harristo makke the Sunday trip and Harry Viner denied having spoken toHarris.Parker did not appear at the plant on Sunday and was replaced byHarris.Parker testified that he reported to work on Monday, that hissupervisor, the respondent's service manager, told him to see HarryViner before he took his truck out, that he saw Viner later that morn-ing, and that Viner told him he did not want to see him, refused tosay whether he was discharged or not, and told him to "get yourmoney."According to Parker, he procured his wages and returnedon the following day to withdraw his Christmas savings.Langstream, the respondent's service manager, testified that Parkerdid not report to work at any time on Monday. According to HarryViner, Parker attempted to see him on Tuesday when he was out ofthe office.Parker returned on Wednesday and asked "can I get myjob back."Viner testified that he asked Parker why he had quitand had not reported for work on Sunday, and that Parker relatedwhat Harris had allegedly told him with respect to the Sunday trip.Viner finally told Parker to take up the matter of reinstatement withLangstream.Brisker testified that he was informed by Langstreamthat Parker did not appear on Monday morning, that Parker came inon Tuesday, the regular pay day, said nothing about going to work,and collected his wages.Bieber, the assistant service manager, corrob-orated Brisker's testimony in this respect.As described above, Parkerwas reinstated in January 1938.Although Parker's case is not free from doubt, we think that therespondent's contention that he quit his employment is supportedby the evidence.The allegations of the complaint, in so far as theyallege that the respondent discharged and refused to reinstate Parker,will accordingly be dismissed.William Joneswas employed by the respondent on September 14,1926, engaged in pressing and steaming garments.He was dis-charged on August 4, 1934, due to "drinking while working," andrehired 3 days later.He continued in the respondent's employ as a 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresser and steamer until on or about July 24, 1937, when he wasdischarged.The respondent contends that Jones was again dis-charged because of drunkenness.Jones signed an application card for membership in the Unionabout May 13, and became an active member.He distributed unioncirculars, "talked" about the Union, and attended meetings thereof.The evidence shows that on two occasions Jones was questioned con-cerning his attendance at union meetings by Branch, his foreman, andby Harry Viner.About 2 weeks before his discharge Jones was re-quested by Brisker, in the presence of Melvin Viner, during workinghours, to sign the "loyalty" petition, described above.As there indi-cated,most of the respondent's employees including all the pressersin Jones' department signed the petition. Jones refused to sign.During the afternoon of Saturday, July 24, 1937, Jones was laidoff by his foreman, Branch, and was told to return in a few days to seeHarry Viner.The evidence shows that Jones was under the influenceof liquor during that afternoon and could not perform his work.Branch took Jones' time card for the week to the cashier and informedhim that Jones would not need his card any longer.On MondayBranch similarly disposed of the time card for the following week.Jones returned to the plant on the Wednesday morning followinghis lay-off, failed to find his card in the rack, and was referred byBranch to Harry Viner. Jones spoke to Harry Viner either thatWednesday or the following Saturday and asked the latter what he,Viner, was "going to do." According to Jones, Viner answered, "Why.Jones, you talk too much around here; you walk around and talk aboutthe union." Jones denied that he talked more than other employees.Viner replied ". . . that is all right. I know. I got somebody totellme."Branch informed Jones that he would let him know whenhe had work for him, but has since failed to communicate with Jones,and the latter has never returned to work for the respondent.Al-though Viner denied ever talking to Jones about his union member-ship, we are satisfied from the evidence that he made the statementsattributed to him by Jones.It is clear that Jones was an intemperate employee.He admittedthat he drank, sometimes before working hours and, in the past,sometimes during working hours.The record shows that Jones ouoccasion came to work in an intoxicated condition and had to be senthome or absented himself from the plant due to intoxication.Thereis also evidence that the respondent received complaints regardingthe steaming of velvets and other apparel, most of which work wasdone by Jones, although Branch himself also performed steamingoperations.In order to determine, however, whether Jones was dis-charged because of his habitual intoxication, it is necessary to con-sider the testimony of some of the respondent's witnesses. ARCADE-SUNSHINE COMPANY, INC.271According to Branch, Jones had reported for work in an intoxicatedcondition practically every day over a period of 10 years and wasa thoroughly unreliable employee.He was drunk "all the time" andcould not perform his work; furthermore, ever since his employment,Branch had received complaints about the steaming of garments.Branch further testified that he "couldn't count" the number of timeshe warned Jones and showed him his poor work and that the latterwould usually complete 50 to 60 coats daily whereas he should, undernormal circumstances, handle 500. In addition, Harry Viner alsoobserved Jones' condition and "practically every morning, or in theafternoon" over a period of 10 years, he called Branch's attentionto Jones' state of intoxication.Branch's further testimony was thatabout once a week he was compelled to send Jones home because ofhis intoxication ; that he, Branch, thus "put up" with Jones for aperiod of 10 to 12 years.Harry Viner tended to corroborate Branch's testimony.Accord-ing to the former, ever since Jones had been employed, he frequentlytold Branch to discharge Jones sometimes as often as 3 times daily.Viner testified that he had urged Branch to discharge Jones "abouta hundred or two-hundred times."Viner further testified that for aperiod of more than 10 years "there never wasn't a week there wasn'tany trouble with Jones."Both Viner and Branch admitted, however.that when Jones was sober he was a competent employee. Viner alsoadmitted on cross-examination that Jones was sober most of the time.'The respondent now urges that Jones was discharged because ofhis frequent intoxication.With respect to the witnesses who testi-fied regarding his habitual intoxication, the Trial Examiner statedin his Intermediate Report "It is very obvious to me that the wit-nesses were making a special effort to completely discredit Jones.Their testimony is not believed by me." The record plainly supportsthe Trial Examiner's observation.The testimony of Branch andHarry Viner shows an obvious effort to construct a case againstJones and to cover up the real reason for his discharge. It is highlyimprobable that any employer would endure an employee of the char-acter described by the respondent's witnesses; it is equally improb-able that such an employee would be kept on a pay roll for a periodof many years during which his sobriety and efficiency were inter-rupted almost daily. It is apparent that Jones was not dischargedbecause of his habitual intoxication, a condition which the respondentwould have us believe it countenanced for over 10 years.As described above, the respondent was engaged in a course ofconduct designed to discourage its employees from engaging in con-certed activities or joining the Union.Witness to such conduct wasthe speech by Risher, the circulation of the "loyalty" petition, andthe anti-union statements directed to Parker.To similar purpose was 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe questioning of Jones with respect to his attendance at union meet-ings and the respondent's accusation at or about the time of his dis-charge that he talked "too much . . . about the Union."We aresatisfied that Jones' union membership, his attendance at union meet-ings, and his conspicuous conduct in refusing to sign the "loyalty"petition proved more obnoxious to the respondent than his alleged10 years of drunkenness. "While proof of the presence of propercauses at the time of discharge may have relevancy and circumstantialbearing in explaining what otherwise might appear as a discrimina-tory discharge, such proof is not conclusive.The issue is whethersuch causes in fact induced the discharge or whether they are but ajustification of it in retrospect." 10The conclusion is inescapable thatbecause of his union activity the respondent seized upon Jones' intem-perance of many years' duration to offer as a reason for his discharge.The alleged reason for the discharge is palpably false.We concludethat Jones was discharged because of his membership in and activityon behalf of the Union.11We find that the respondent, by discharging William Jones on orabout July 24, 1937, discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed by Section 7 of the Act.At the time of his discharge Jones earned $18 weekly.He hassince earned about $116 at temporary employment, and desires rein-statement to his former position.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section -III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce within the District of Colum-bia, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The respondent will be required to cease and10Matter of Kelly-Springfield Tire CompanyandUnited Rubber Workers of America,Local No.86, et al, 6N. L. R.B. 325, enforced inThe Kelly-Springfield Tire Companyv.National Labor Relations Board,97 F.(2d) 1007(C. C. A. 4th, 1938).11 CfMatter of U. S. Truck Company, IncorporatedandInternational Union, UnitedAutomobile Workers of America, Local174,11N. L. R B.706, andMatter of Kelly-Sprting/leldTire CompanyandUnited Rubber Workers of America,Local No.26, et al, 6 N. LR. B325, enforced inThe Kelly-Springfield Tire Company v. National Labor Relations Board,97 F. (2d) 1007 (C. C. A. 4th, 1938). ARCADE-SUNSHINE COMPANY, INC.273desist from such interference, restraint, and coercion.We have alsofound that the respondent discharged William Jones because of hismembership in and activity on behalf of the Union.We shall there-fore order the respondent to offer William Jones immediate and fullreinstatement to his former position, without prejudice to his senior-ity and other rights and privileges, and to make him whole for anyloss of pay he has suffered by reason of his discharge by payment tohim of a sum equal to the amount which he normally would haveearned as wages from the date of his discharge to the date of the offerof reinstatement, less his net earnings 12 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.Laundry Workers Cleaners and Dyers Union is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of William Jones and thereby discouraging membership ina labor organization, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4,The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard to the hire ortenure of employment of Alexander Parker, within the meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that the"By "net earnings"ismeant earnings less expenses,such as for transportation, roomand board, incurred by an employeein connectionwithobtaining work and workingelsewhere than for therespondent,which wouldnot have been incurred but for hisunlawful dischargeand the consequentnecessityof his seeking employment elsewhere.SeeMatter of CrossettLumber CompanyandUnitedBrotherhood of Carpenters andJoiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. LR.B. 440.Monies received for work performed uponFederal,State, county,municipal,or otherwork-relief projects are not consideredas earnings,but, as provided below in the Order,shall be deducted from the sumdue the employee,and the amountthereof shall be paidover to the appropriatefiscal agency of the Federal,State, county,municipal,or othergovernment or governments which supplied the funds for said work-reliefprojects., 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent, Arcade-Sunshine Company, Inc., and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Laundry Workers Cleaners andDyers Union or any other labor organization of its employees bydischarging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William Jones immediate and full reinstatement to hisformer position without prejudice to his seniority and other rightsand privileges;(b)Make William Jones whole for any loss of pay he has sufferedby reason of his discharge by paying to him a sum` of money equalto that which he would normally have earned as wages during theperiod from the date of his discharge to the date of such offer ofreinstatement, less his net earnings 13 during said period;-deducting,however, from the amount otherwise due him, monies received by himduring said period for work performed upon Federal, State, county,municipal, or other work-relief projects, and pay over the amount,so deducted to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(c) Immediately post notices in conspicuous places throughoutits plant, and maintain such notices for a period of sixty (60) consecu-tive days, stating that the respondent will cease and desist in themanner set forth in paragraphs 1 (a) and (b) and that it will takethe affirmative action set forth in paragraphs 2 (a) and (b) of thisOrder;(d)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, in so far as italleges,with regard to Alexander Parker, that the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (3) of the Act, be, and it hereby is, dismissed.'8See footnote 12,supra.